10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

CRS SANA ASHR Bocumentid Aletta caged att

STEVEN RANCOUR,

Vv.

STATE OF WASHINGTON,

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT TACOMA

Case No. 3:20-cv-05745-JLR-TLF

Petitioner,
ORDER ADOPTING REPORT AND
RECOMMENDATION

 

Respondent.

 

 

 

The Court, having reviewed the report and recommendation, the petition for writ

of federal habeas corpus relief and the remaining record, hereby finds and ORDERS:

(1) The Magistrate Judge’s report and recommendation is approved and

ADOPTED;

(2) Petitioner's federal habeas corpus petition (Dkt. 6) is DISMISSED without

prejudice as unexhausted and for failure to respond to a Court order; and

(3)  Petitioner’s “Motion to Exhaust State Remedies” (Dkt. 7), is DENIED; and

(4)  Accertificate of appealability is DENIED; and

(5) The Clerk is directed to close this case and to send copies of this Order to

petitioner, Hon. Theresa L. Fricke, and any other party that has appeared.

Dated this \en day of —Nasombex 2020. -

\ 80%

James L-Robart
United States District Judge

ORDER ADOPTING REPORT AND

RECOMMENDATION - 4

 
